Exhibit 10(xxx)(1)

 

AMENDMENT NUMBER ONE

TO NORTHERN PARTNERS INCENTIVE PLAN-

NORTHERN AMERICAN PLAN

(as Adopted on July 19, 2004)

 

WHEREAS, Northern Trust Corporation (the “Corporation”) maintains the Northern
Partners Incentive Plan-North American Plan, as adopted on July 19, 2004 (the
“Plan”); and

 

WHEREAS, amendment of the Plan is now considered desirable;

 

NOW, THEREFORE, by virtue and in exercise of the amending power reserved to the
undersigned officer under Paragraph 14 of the Plan, the Plan is hereby amended
effective as of January 1, 2005, as follows:

 

  1. (a) To add the following after the phrase “Awards are determined by
Business Unit management” in the first sentence of the second bullet point of
Paragraph 8 of the Plan: “after the end of the applicable performance period.”

 

(b) To add the following after the phrase “management has the full discretion”
in the third sentence of the third bullet point of Paragraph 8 of the Plan:
“both during and after the performance period.”

 

  2. To add the following as the two last sentences of Paragraph 10 of the Plan:

 

“Anything in the Plan to the contrary notwithstanding, any award payable under
this Plan shall be paid by the later of:

 

  •   the 15th day of the third month following the participant’s first taxable
year in which the award is no longer subject to a substantial risk of
forfeiture; or

 

  •   the 15th day of the third month following the end of the Corporation’s (or
the participant’s employer that is a subsidiary of the Corporation) first
taxable year in which the award is no longer subject to a substantial risk of
forfeiture.

 

  •   It is intended that the application of the foregoing provisions of this
Section 10 cause all awards payable under the Plan to be short-term deferrals
for purposes of the regulations issued under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and such provisions shall be
interpreted in all events in a manner consistent with such intent, so that
Section 409A shall have no application to this Plan.”



--------------------------------------------------------------------------------

  3. To add the following immediately after the second sentence of the first
bullet point of Paragraph 12 of the Plan:

 

“If a US participant has not designated a beneficiary or if no designated
beneficiary is living on the date of the US participant’s death, the award, if
any, shall be paid to those persons who would be entitled to receive
distribution of the US participant’s accounts under The Northern Trust Company
Thrift-Incentive Plan (“TIP”) as if the US participant had not designated a TIP
beneficiary.”

 

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed on
its behalf this 14th of December, 2005 effective as of January 1, 2005.

 

NORTHERN TRUST CORPORATION

 

By:  

/s/ Timothy P. Moen

--------------------------------------------------------------------------------

Name:   Timothy P. Moen Title:   Executive Vice President of     Human Resources